Appellant, James Guest, was tried in the county court of Tillman county upon an information charging that he did have the possession of one-half gallon of whisky with the unlawful intent of selling the same. On the trial he was found guilty as *Page 284 
charged, and his punishment fixed at a fine of $100 and imprisonment in the county jail for 60 days. From the judgment rendered in pursuance of the verdict he appeals.
The refusal of the trial court to sustain appellant's motion, made at the close of the state's case, to advise the jury to return a verdict of not guilty on the ground that the evidence was insufficient to support the verdict thereon, is assigned as error.
Ula Trull testified:
"I lived a little ways from Tipton. I knew the defendant, James Guest; he came to my house in a car, a Maxwell, I believe; he got out and carried a jar of whisky and set it down by a post in the orchard. I started to get it, and the little four year old boy got it; we carried it into the yard, and Mr. Trull came along and took it away from us."
P. Trull testified:
"I had a conversation with the defendant, Mr. Guest, down in town and asked him if he had some whisky, and he told me he had a half gallon and wanted to get `shut' of it, I told him I would like to have it, I saw it, but did not see him leave it; when I went home it was there."
The defendant did not testify.
We see no reason to doubt that this conviction was warranted by the evidence.
Several assignments relate to rulings of the court in refusing requested instructions.
We deem it sufficient to say that, taken as a whole, the instructions given fairly presented the entire law of the case.
Finding the evidence sufficient, and no prejudicial *Page 285 
error of law occurring at the trial, the judgment appealed from is affirmed.
EDWARDS and DAVENPORT, JJ., concur.